DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 5 recites the limitation "the electron donor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the food-safe emulsifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newland et al. (US Patent No. 4189366).
Regarding claims 1, 2, and 8; Newland et al. teaches a photocurable composition comprising a uracil photoinitiator, unsaturated polyester resin (polymer resin), and styrene [Ex4; Table2].  The Examiner makes note that the instant claims require a “photoinitiator mixture” however only require “one or more of naproxen, caffeine, uracil, quercetin, and cyanocobalamin.”  Thus, although conventionally a mixture typically includes more than one compound, in this instance, since not explicitly required by the claimed language, it is the Examiner’s position that the composition of Newland et al., only employing a single uracil photoinitiator, reads on the required “mixture” as set forth by the instant claims.  Since the uracil photoinitiator is the only initiator employed by Newland et al, claims 2 and 8 are encompassed by the rejection.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newland et al. (US Patent No. 4189366).
Regarding claims 10 and 14; Newland et al. teaches a method of preparing a photocurable composition comprising dissolving a uracil photoinitiator (solid powder) in styrene solutions of a polyester [Ex4; Table2].  The Examiner makes note that the instant claims require a “photoinitiator mixture” however only require “one or more of naproxen, caffeine, uracil, quercetin, and cyanocobalamin.”  Thus, although conventionally a mixture typically includes more than one compound, in this instance, since not explicitly required by the claimed language, it is the Examiner’s position that the composition of Newland et al., only employing a single uracil photoinitiator, reads on the required “mixture” as set forth by the instant claims.  

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newland et al. (US Patent No. 4189366).
Regarding claim 16; Newland et al. teaches a method of preparing a photocurable composition comprising dissolving a uracil photoinitiator (solid powder) in styrene solutions of a polyester [Ex4; Table2].  Newland et al. teaches irradiating with a 200 W high pressure mercury arc lamp [Ex3, 4], which necessarily irradiates at wavelengths other than 395 nm.
The Examiner makes note that the instant claims require a “photoinitiator mixture” however only require “one or more of naproxen, caffeine, uracil, quercetin, and cyanocobalamin.”  Thus, although conventionally a mixture typically includes more than one compound, in this instance, since not explicitly required by the claimed language, it is the Examiner’s position that the composition of Newland et al., only employing a single uracil photoinitiator, reads on the required “mixture” as set forth by the instant claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droschel et al. (US Serial No. 2005/0244647).
Regarding claims 1-3; Droschel et al. teaches a composition comprising non-toxic photoinitiators compounds, such as rutin (quercetin compound) and riboflavin [0018], and polyvinyl-pyrrolidone-based, polyalkylene-glycol-based, polyvinyl-alcohol-based, polyethylene-imine-based or polyvinyl-amine-based polymer hydrogels (polymer resin) [0019].  
Droschel et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Droschel et al. does not specifically disclose an embodiment containing both rutin (quercetin compound) and riboflavin.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing rutin, riboflavin, and polymer-based hydrogel based on the invention of Droschel et al., and would have been motivated to do so since Droschel et al. suggests that the composition can contain non-toxic photoinitiators such as rutin (quercetin compound) and riboflavin [0018], mixed with a polymer-based hydrogel [0019].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadley et al. (US Serial No. 2010/0035997).
	Regarding claims 1, 4, and 5; Broadley et al. teaches a polymerizable adhesive composition comprising cyanoacrylate monomer compounds (polymer resin) [0017] and polymerization initiators, such as arginine and caffeine, and mixtures thereof [0025].  The Examiner makes note that the instant disclosure sets for that examples of “resins” may include, but are not limited to an acrylate oligomer, acrylate ester, and alkoxylated hexanediol diacrylate monomer [0014].  Thus, it is the Examiner’s position that suitable compounds to be employed as the “polymer resin” include monomeric compounds.
Broadley et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Broadley et al. does not specifically disclose an embodiment containing both caffeine and arginine.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing caffeine, arginine, and the cyanoacrylate compounds based on the invention of Broadley et al., and would have been motivated to do so since Broadley et al. suggests that the composition can contain such as arginine and caffeine, and mixtures thereof [0025].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim(s) 1, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al. (US Serial No. 2010/0026743), and further in view of Newland et al. (US Patent No. 4189366).
Regarding claims 1, 6, 7, and 9; Van Thillo et al. teaches an ink composition comprising a dispersion medium including monomers, oligomers, and/or prepolymers [0121; 0279-0282], a pigment [0124-0138], a dispersant, such as ethylhydroxy cellulose (hydroxyethyl cellulose; food-safe emulsifier) [0214], and a photoinitiator [0303]. 
Van Thillo et al. fails to teach wherein the photoinitiator includes one or more of naproxen, caffeine, uracil, quercetin, and cyanocobalamin.  Newland et al. teaches a photocurable composition comprising a uracil photoinitiator, unsaturated polyester resin (polymer resin), and styrene [Ex4; Table2].  Van Thillo et al. and Newland et al. are analogous art because they are both concerned with the same field of endeavor, namely radiation curable ink compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute the photoinitiator of Van Thillo et al., with the uracil photoinitiator of Newland et al., and would have been motivated to do so in order to achieve outstanding initiators and complete curing of unsaturated composition, as suggested by Newland et al. [col1, line40-52].
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al. (US Serial No. 2010/0026743), and further in view of Newland et al. (US Patent No. 4189366).
Regarding claim 10, 11, and 14; Van Thillo et al. teaches an ink composition comprising mixing [0075-0088] a dispersion medium including monomers, oligomers, and/or prepolymers [0121; 0279-0282], a pigment [0124-0138], a dispersant, such as ethylhydroxy cellulose (hydroxyethyl cellulose; biocompatible emulsifier) [0214], and a photoinitiator [0303]. 
Van Thillo et al. fails to teach wherein the photoinitiator includes one or more of naproxen, caffeine, uracil, quercetin, and cyanocobalamin.  Newland et al. teaches a photocurable composition comprising a uracil photoinitiator (solid powder), unsaturated polyester resin (polymer resin), and styrene [Ex4; Table2].  Van Thillo et al. and Newland et al. are analogous art because they are both concerned with the same field of endeavor, namely radiation curable ink compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute the photoinitiator of Van Thillo et al., with the uracil photoinitiator of Newland et al., and would have been motivated to do so in order to achieve outstanding initiators and complete curing of unsaturated composition, as suggested by Newland et al. [col1, line40-52].
Regarding claims 12 and 13; Van Thillo et al. teaches the addition of ethylhydroxy cellulose (hydroxyethyl cellulose; biocompatible emulsifier), however fails to explicitly teach when it is added to the composition.  The selection of any order of mixing ingredients is a prima facie case of obviousness in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), see MPEP §2144.04.  Therefore, it would have been obvious to one having ordinary skill in the art, at the time of filing, to add the cellulose compound (emulsifier)  to the initiator before or after the addition of photoinitiator and the emulsifier to the initiator mixture, and achieve the same expected outcome of results.
Regarding claim 15; Van Thillo et al. teaches the composition may further comprise water [0173, 0276].

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al. (US Serial No. 2010/0026743), and further in view of Newland et al. (US Patent No. 4189366).
Regarding claim 16; Van Thillo et al. teaches an ink composition comprising mixing [0075-0088] a dispersion medium including monomers, oligomers, and/or prepolymers [0121; 0279-0282], a pigment [0124-0138], a dispersant, such as ethylhydroxy cellulose (hydroxyethyl cellulose; biocompatible emulsifier) [0214], and a photoinitiator [0303]. 
Van Thillo et al. fails to teach wherein the photoinitiator includes one or more of naproxen, caffeine, uracil, quercetin, and cyanocobalamin.  Newland et al. teaches a photocurable composition comprising a uracil photoinitiator (solid powder), unsaturated polyester resin (polymer resin), and styrene [Ex4; Table2].  Van Thillo et al. and Newland et al. are analogous art because they are both concerned with the same field of endeavor, namely radiation curable ink compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute the photoinitiator of Van Thillo et al., with the uracil photoinitiator of Newland et al., and would have been motivated to do so in order to achieve outstanding initiators and complete curing of unsaturated composition, as suggested by Newland et al. [col1, line40-52].
Regarding claims 17-19; Van Thillo et al. teaches irradiation occurs in the wavelength range of 100 to 400 nanometers.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to irradiate the composition of Van Thillo et al. at 278 nm and 365 nm, and would have motivated to do so since Van Thillo et al. teaches it suitable to irradiate the composition between wavelengths of 100 to 400 nm, in order to achieve the present invention.
Regarding claim 20; Van Thillo et al. fails to explicitly teach irradiation at 278 nm prior to irradiation at 365 nm.  However, the selection of any order of mixing ingredients is a prima facie case of obviousness in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), see MPEP §2144.04.  Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to irradiate the composition at 278 nm, followed by 365 nm, and achieve the same expected outcome of results.  Furthermore, Van Thillo et al. teaches irradiation with actinic radiation may be realized in two steps by changing wavelength or intensity [0306].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767